Case 1:09-cr-00466-BMC-RLM Document 606 Filed 04/30/19 Page 1 of 1 PageID #: 10114



                                      LAW OFFICE OF
                                     MARC FERNICH
   MARC FERNICH maf@fernichlaw.com                             810 SEVENTH AVENUE, SUITE 620
   ALSO ADMITTED IN MASSACHUSETTS                                  NEW YORK, NEW YORK 10019
                                                                                  212-446-2346
                                                                             FAX: 212-459-2299
                                                                        www.fernichlaw.com




                                               April 30, 2019

  BY ECF

  Hon. Brian M. Cogan
  USDJ-EDNY
  225 Cadman Plaza East
  Brooklyn, NY 11201

          Re:     US v. Joaquin Archivaldo Guzman Loera, 09 CR 466 (EDNY)
                  (BMC)

  Dear Judge Cogan:

        I write to respectfully request, with the government’s consent, a
  May 29 due date for our reply papers in further support of Guzman’s new
  trial motion. The date is necessitated by the length of the government’s
  opposition and a family medical crisis requiring my indefinite presence
  in Florida for at least the month of May. We appreciate the Court’s
  attention and consideration.

                                               Respectfully,



                                               Marc Fernich

  cc:     All Counsel (ECF)
